Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2015

                                      No. 04-15-00179-CV

                    IN THE INTEREST OF S.R., ET AL, children,
                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02399
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Although the reporter’s record was due on April 6, 2015,
no reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s record in
an accelerated appeal to be filed within 10 days after the notice of appeal is filed). The court
reporter filed a notification of late record and we extended the deadline to file the reporter’s
record to April 16, 2015. To date, no reporter’s record has been filed.

       We, therefore, ORDER the court reporter, Kayleen Rivera, to file the reporter’s record on
or before May 4, 2015. If the reporter’s record is not received by such date, an order may be
issued directing Kayleen Rivera to appear and show cause why she should not be held in
contempt for failing to file the record. No motions for extension of time will be granted absent
extenuating circumstances. See id. 35.3(c) (noting that the trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed and that the appellate court may
not grant more than a ten-day extension to file the appellate record).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court